DETAILED ACTION
Claims 1-14 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090239590 A1 (Parkvall), in view of US 20080220806 A1 (Hereinafter Shin).
Regarding Claims 1 and 8, Parkvall teaches:
A wireless transmit/receive unit (WTRU) comprising: a transceiver; and a processor (Parkvall: Figs. 1, 4); 
wherein: the processor and the transceiver are configured to receive a first control message including a transmit power command (TPC) and an indication of a first power control loop of a plurality of power control loops for an uplink channel transmission, wherein the first TPC is accumulated with prior TPCs of the first power control loop based on the indication of the first power control loop, wherein the first  power control loop is associated with  a first transmission scheme of a plurality of transmission schemes; the processor and the transceiver are configured to receive a second control message including a second TPC and an indication of a second power control loop of the plurality of power control loops for an uplink channel transmission, wherein the second TPC is accumulated with prior TPCs of the second power control loop based on the indication of the second power control loop, wherein the second power control loop is associated with a second transmission scheme of the plurality of transmission schemes;  the processor and the transceiver are configured send an uplink channel transmission, using the first transmission scheme, at [[the ]]an uplink transmission power level associated with the first power control loop; and the processor and the transceiver are configured to send an uplink channel transmission, using the second transmission scheme, at an uplink transmission power level associated with the second power control loop (Parkvall: Fig. 3, a UE receives power control command from a BS for uplink, determine power control message, performs power control based on info in received message, where the message contains transmission formats [0025]-[0026] that include the transport block size, modulation, code, associated power control and etc. to achieve desired error performacne, e.g. at step 306, DCI Format 1A for SISO transmission scheme, at step 312, DCI Format 1/1B/1D/2A/3A that Format 2 is for closed-loop (i.e. power control loop) and MIMO (transmission scheme) and Format 2A is for open-loop and MIMO based on the standard, and Fig. 2 adjusts uplink channel transmitting power accordingly; for each DL control message, it could be in different DCI formats, and DCI formats correspond to various transmission schemes (e.g. SISO, MIMO and others) and loop modes (open-loop or closed-loop); UE transmits UL according to DL control commands and message, e.g. 1st transmission, 2nd transmission and etc. It is further noted that the 1st transmission could be DCI Format 1A, the 2nd transmission could be DCI Format 1, and etc.; Fig. 3 UE receives downlink scheduling message, determines format of downlink scheduling message that maybe DCI format 1A, DCI formats 1/1B/1D/2/2A/3/3A or other message, and acts accordingly for uplink transmission power adjustment or correction). 
Applicant argues that Claim limitations are on two closed-loop scheduling messages. However, upon examining claims once more, there is no specific limitations that two scheduling are closed-loop. Had Applicant desire to claim such, please amend claim limitations accordingly and check for the spec support to ensure no new matters are introduced).
Parkvall does not illustrate explicitly on a power control loop. However, Shin teaches (Shin: Figs. 3-8: Shin illustrates the similar concept but is more specific on open loop and followed with a closed loop).
It would have been obvious for one of ordinary skill in the art at the time of the invention was made to modify Parkvall with a power control loop as taught by Shin. The advantage of doing so is to provide a mechanism that comprising a combined open loop/closed loop uplink power control scheme for E-UTRA for improve device performance (Shin: [0003] - [0009]).
Regarding Claims 2 and 9, Parkvall as modified teaches all elements of Claim 1 and 8 respectively. Parkvall as modified further teaches:
The WTRU of claim 1 wherein: the transceiver and the processor are further configured to receive an uplink grant for the uplink channel transmission using the first transmission scheme, wherein the uplink grant includes an indication of the first transmission scheme (Parkvail: [0006], Shin: [0022]).
Regarding Claims 3 and 10, Parkvall as modified teaches all elements of Claim 1 and 8 respectively. Parkvall as modified further teaches:
The WTRU of claim 1 wherein the first transmission scheme has a first pathloss estimate and the second transmission scheme has a second pathloss estimate (Shin: [0026]-[0030]).
Regarding Claims 4 and 11, Parkvall as modified teaches all elements of Claim 1 and 8 respectively. Parkvall as modified further teaches:
The WTRU of claim 1 wherein the first transmission scheme has a first reference signal and the second transmission scheme has a second reference signa (Shin: e.g., [0022], [0027] and Claim19).
Regarding Claims 5 and 12, Parkvall as modified teaches all elements of Claim 1 and 8 respectively. Parkvall as modified does not teach explicitly on a terminal device processing higher layer signal. However, Ouchi teaches:
The WTRU of claim 1 wherein the transceiver and the processor are further configured to receive a higher layer signal to establish the plurality of power control loops (Shin: [0035], [0051], and etc., as well as Parkvall: [0044]).
Regarding Claims 7 and 14, Parkvall as modified teaches all elements of Claim 1 and 8 respectively. Parkvall as modified
The WTRU of claim 1 wherein the plurality of power control loops are for a single cell (Parkvall: Fig. 1, power control info is received from eNodeB).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090239590 A1 (Parkvall), in view of US 20080220806 A1 (Hereinafter Shin) and in further view of US 20040102205 A1 (Zhang).
Regarding Claims 6 and 13, Parkvall as modified teaches all elements of Claim 1 and 8 respectively. Parkvall as modified does not illustrate explicitly a UE communicates with a plurality of base stations. However, Zhang teaches:
The WTRU of claim 1 wherein the transceiver and the processor are further configured to cooperatively communicate with a plurality of base stations (Zhang: Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made with a UE communicates with a plurality of base stations, as discussed by Zhang in order to adjust power transmission level to avoid interfering power level to the neighboring wireless devices.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649